United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 04-2578
                               ___________

Carpenters District Council of Kansas *
City Pension Fund, a Trust Fund; Terry *
L. Davis, Trustee of the Carpenters      *
District Council of Kansas City Pension *
Fund, Kansas City and Vicinity Welfare *
Fund, Kansas City and Vicinity           *
Apprenticeship and Training Fund;        *
Jeffrey Chaikin, Trustee of the          *
Carpenters District Council of Kansas *
City Pension Fund and Kansas City and *
Vicinity Welfare Fund; Carpenters        *
District Council of Kansas City and      *
Vicinity Welfare Fund, a Trust Fund; *
Carpenters District Council of Kansas * Appeal from the United States
City and Vicinity Apprenticeship and * District Court for the Western
Training Fund, a Trust Fund; Joseph E. * District of Missouri.
Pink, Trustee of the Carpenters District *
Council of Kansas City and Vicinity      *    [UNPUBLISHED]
Apprenticeship and Training Fund,        *
                                         *
                    Appellees,           *
                                         *
       v.                                *
                                         *
Graceland Industries, Inc.,              *
                                         *
                    Appellant.           *
                                  ___________

                          Submitted: August 5, 2005
                             Filed: August 11, 2005
                              ___________
Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Carpenters District Council of Kansas City Pension Fund and others (plaintiffs)
sued Graceland Industries (Graceland), seeking an accounting and unpaid fringe
benefit contributions under the Employee Retirement Income Security Act. See 29
U.S.C. §§ 1132, 1145. The district court* entered judgment in favor of plaintiffs after
Graceland failed to oppose plaintiffs’ summary judgment motion and failed to
respond to the court’s show-cause order. The district court then denied Graceland’s
Federal Rule of Civil Procedure 60(b) motion, and Graceland appeals.

       Having reviewed the record, we find no abuse of discretion in the district
court’s refusal to set aside its order granting summary judgment. See Ivy v.
Kimbrough, 115 F.3d 550, 552 (8th Cir. 1997) (standard of review). The purpose of
Rule 60(b) relief is not to afford the parties an opportunity to reargue the merits of
their case. Graceland’s inability to oppose summary judgment, and counsel’s
deficiencies, are not grounds for Rule 60(b) relief. See Fed. R. Civ. P. 60(b); Inman
v. Am. Home Furniture Placement, Inc., 120 F.3d 117, 119 (8th Cir. 1997).

      Accordingly, we affirm.
                     ______________________________




      *
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-